DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 November 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the rotatable shaft geared to the blanket wheel of claims 1 and 16;
the first section attached to the rotatable shaft of claim 4.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the Specification fails to disclose any structure for the linear position sensor, including any structure that is capable of obtaining a measurement of an axial position sensor, or for providing an electrical signal indicative of an axial position. The only structure disclosed in the Specification is black box 35 in Fig. 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is not clear how mounting the first part of the encoder to the rotating shaft would provide a viable measurement, because encoders work by measuring relative rotation between two parts of an encoder, and prior to the actuation of the adjustment mechanism there will be no relative movement of the shaft and the print cylinder, and therefore no determination of angular position of the cylinder relative to the shaft.
Regarding claim 9, it is not clear how the black box either measures a position, or provides an electrical signal. To expedite prosecution, the examiner will interpret any linear measurement device as sufficient to perform the functions of black box 35 of Fig. 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Megyesi, US 5,819,648 (hereinafter Megyesi) in view of Howard, US 2015/0260549 A1 (hereinafter Howard) and Stirbis et al., US 4,741,266 (hereinafter Stirbis).
Regarding claim 1:
Megyesi teaches a can decorator having a blanket wheel (10, Fig. 2) and a plurality of inking stations (20, Fig. 1), one or more of the inking stations comprising:
a rotatable shaft (80, Fig. 6) that rotates with the blanket wheel;
a print cylinder mounted on the shaft for rotation with the shaft during printing operations (30, Fig. 2);
an adjustment mechanism configured to adjust the angular position of the print cylinder relative to the rotatable shaft during set-up and further configured to fix the angular position relative to the rotatable shaft for printing operations (90, Fig. 20; “two piece printing head 90 of the present invention can be mounted to a tapered shaft head 82 and provides for separate axial and rotational alignment of the decorator surface or side wall 11, without moving the printing shaft 80,” col. 23, lines 41-46).
Megyesi does not teach a rotatable shaft geared to the blanket wheel;
a rotary encoder configured to determine the angular position of the print cylinder relative to the rotatable shaft during set-up and further configured to provide an electrical signal indicative of the angular position to an operator interface device.
Howard teaches an inductive encoder (“inductive detector,” ¶ 0001; Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Megyesi to include the inductive encoder of Howard, with the rotating part mounted on the print cylinder, and the stationary part mounted on the frame to which the rotatable shaft is mounted, because this would advantageously provide a measured indication of the position of the print cylinder relative to the immovable frame.
Stirbis teaches a can decorator having a blanket wheel and print cylinder that is geared to the blanket cylinder (“All of the plate cylinder means have separate drive gear means driven directly by the main bull gear which drives the blanket wheel,” col. 3, lines 10-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Megyesi to connect the rotatable shaft and blanket wheel via gears, because Stirbis teaches that a gear connection is advantageous for driving a print cylinder off a blanket wheel, to ensure that the print cylinder and blanket wheel remain in rotational synchronicity.
Regarding claim 2, the combination of Megyesi, Howard, and Stirbis teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Megyesi, Howard, and Stirbis also teaches wherein the rotary encoder comprises a first section and a second section, the first section being in a fixed position relative to a main body of the inking station and the second section being in a fixed position relative to the print cylinder (Howard: first section 1 is stationary, second section 2 rotates, Fig. 1).
Regarding claim 3, the combination of Megyesi, Howard, and Stirbis teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Megyesi, Howard, and Stirbis also teaches wherein the rotary encoder comprises a first section and a second section, the first section being in a fixed position relative to a main body of the inking station and the second section being in a fixed position relative to the print cylinder (Howard: first section 1 is stationary, second section 2 rotates, Fig. 1; to detect the angular position of the rotating print cylinder, the second part would be mounted on the rotating print cylinder, and the first part to the machine, to determine the angular position of the print cylinder relative to a non-rotating part).
Regarding claim 4, the combination of Megyesi, Howard, and Stirbis teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Megyesi, Howard, and Stirbis also teaches wherein the first section is attached to the rotatable shaft (Howard: first section 1 is stationary, second section 2 rotates, Fig. 1; to detect the angular position of the rotating print cylinder, the second part would be mounted on the rotating print cylinder, and the first part to a part other than the rotating print cylinder).
Regarding claim 5, the combination of Megyesi, Howard, and Stirbis teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Megyesi, Howard, and Stirbis also teaches wherein the first section comprises active components and the second section comprises a passive device (Howard: signals and power in active first section 1, Fig. 2).
Regarding claim 6, the combination of Megyesi, Howard, and Stirbis teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Megyesi, Howard, and Stirbis also teaches wherein the rotary encoder is an induction encoder (Howard: “inductive detector,” ¶ 0001).
Regarding claim 7, the combination of Megyesi, Howard, and Stirbis teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Megyesi, Howard, and Stirbis also teaches wherein the induction encoder comprises a laminar construction comprising etched copper or printed coils (Howard: Figs. 7A and 7B, ¶ 0091).
Regarding claim 8, the combination of Megyesi, Howard, and Stirbis teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Megyesi, Howard, and Stirbis also teaches further comprising a sleeve, wherein said print cylinder is mounted on the rotatable shaft via the sleeve, wherein a second section of the induction encoder is fixed to the sleeve, opposed to but spaced apart from a first section of the induction encoder (Megyesi: sleeve 114, Fig. 8; the sleeve is the part of the printing cylinder that rotates, and the second part of the encoder should be mounted on the printing cylinder sleeve to determine the angular position of the printing cylinder).
Regarding claim 9, the combination of Megyesi, Howard, and Stirbis teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Megyesi, Howard, and Stirbis also teaches further comprising a linear position sensor for obtaining a measurement of an axial position of the cylinder relative to the shaft and for providing an electrical signal indicative of the axial position to said operator interface device (Megyesi: look-through magnification inspection glasses provide indicia of axial position and measurement, col. 11, lines 20-25).
Regarding claim 15, the combination of Megyesi, Howard, and Stirbis teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Megyesi, Howard, and Stirbis also teaches wherein the adjustment mechanism is further configured to adjust the angular position of the print cylinder relative to the rotatable shaft based on the determined angular position (Megyesi: 90, Fig. 20; “two piece printing head 90 of the present invention can be mounted to a tapered shaft head 82 and provides for separate axial and rotational alignment of the decorator surface or side wall 11, without moving the printing shaft 80,” col. 23, lines 41-46).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Megyesi in view of Howard.
Regarding claim 10:
Megyesi teaches a method of performing print registration in a can decorator having a blanket wheel (10, Fig. 2) and a plurality of inking stations (20, Fig. 1), each inking station having a print cylinder (30, Fig. 2) and a rotatable shaft (80, Fig. 6), the method comprising:
for each of one or more of the inking stations, performing a set-up procedure including adjusting the angular position of the print cylinder relative to the shaft using a detected angular position (90, Fig. 20; “two piece printing head 90 of the present invention can be mounted to a tapered shaft head 82 and provides for separate axial and rotational alignment of the decorator surface or side wall 11, without moving the printing shaft 80,” col. 23, lines 41-46).
Megyesi does not teach using a rotary encoder to detect an angular position of the print cylinder relative to the rotatable shaft on which the print cylinder is mounted.
Howard teaches an inductive encoder (“inductive detector,” ¶ 0001; Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Megyesi to include the inductive encoder of Howard, with the rotating part mounted on the print cylinder, and the stationary part mounted on the frame to which the rotatable shaft is mounted, because this would advantageously provide a measured indication of the position of the print cylinder relative to the immovable frame.
Regarding claim 11, the combination of Megyesi and Howard teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Megyesi and Howard also teaches wherein using the rotary encoder to detect the angular position of the print cylinder relative to the rotatable shaft comprises the step of measuring an angular position of the print cylinder relative to a location on the respective inking station (Howard: the rotary encoder’s function is measure angular position between the target 1 and antenna 2, Fig. 1).
Regarding claim 12, the combination of Megyesi and Howard teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Megyesi and Howard also teaches the steps of: for one or more of the inking stations, using a linear position sensor to detect an axial position of the print cylinder relative to the rotatable shaft, and adjusting the axial position of the print cylinder on the shaft using the detected axial position (Megyesi: look-through magnification inspection glasses provide indicia of axial position and measurement, col. 11, lines 20-25).
Regarding claim 13, the combination of Megyesi and Howard teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Megyesi and Howard also teaches wherein the rotary encoder is an induction encoder (Howard: “inductive detector,” ¶ 0001). 
Regarding claim 14, the combination of Megyesi and Howard teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Megyesi and Howard also teaches wherein said step of adjusting the angular position of the print cylinder on the shaft using the detected angular position comprises displaying the detected angular position on a display whilst manually performing the adjustment (Megyesi: 90, Fig. 20; “two piece printing head 90 of the present invention can be mounted to a tapered shaft head 82 and provides for separate axial and rotational alignment of the decorator surface or side wall 11, without moving the printing shaft 80,” col. 23, lines 41-46; Howard: signals of Fig. 2 can be displayed in human-readable form using any of the well-known displays used to translate electrical signals and communications into human-readable form).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Megyesi in view of Howard as applied to claim 10 above, and further in view of Stirbis.
The combination of Megyesi and Howard teaches the invention of claim 10, as set forth in the rejection of claim 10 above.
The combination of Megyesi and Howard does not teach wherein the rotatable shaft is geared to the blanket wheel.
Stirbis teaches a can decorator having a blanket wheel and print cylinder that is geared to the blanket cylinder (“All of the plate cylinder means have separate drive gear means driven directly by the main bull gear which drives the blanket wheel,” col. 3, lines 10-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Megyesi to connect the rotatable shaft and blanket wheel via gears, because Stirbis teaches that a gear connection is advantageous for driving a print cylinder off a blanket wheel, to ensure that the print cylinder and blanket wheel remain in rotational synchronicity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leo Hinze whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
11 June 2022


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853